DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 discloses that the activity is the speaker of the second object reading a story but claim 12 on which this claim depends discloses that the activity is a movement of the movable part and the independent claim already discloses that the speaker of the second object broadcasts the audio signals received from the second smart device making what is intended by this limitation unclear.  For the purposes of examination, the claim will be interpreted as the broadcasted audio signals from the speaker of the second object include the telling of a story.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snyder (2016/0359651), Rosella (2007/0063849), Huyck (2014/0206253) and Sekiguchi (2005/0078816).  Snyder discloses a method of interactive communication between a first object and a second object which is at a distant location from the first object (abstract, Fig. 2) by providing a first communication system (220, 222) and a first object (218) at a first location, providing a second communication system (204,206) and a second object (202) at a second location distant from the first, providing a signal that can include an audio signal (paragraph 19) that is detected by a sensor on the first object that then communicates the signal to the first communication system, transmitting the signal from the first communication system via a communication link that includes Wi-Fi to the second communication system, communicating the signal from the second communication system to the second object to cause an activity to occur at the second object that can include vibration movement at a part thereof and sound to be generated (Fig. 2, paragraphs 13-19).  Snyder discloses the basic inventive concept with the exception of the communication systems being smart devices with a microphone, speaker, display and transceiver, the objects having a microphone, speaker, a transceiver and a motorized moving part and the audio signals received at the first object being broadcast to the speaker of the second object.  Rosella discloses a method of interactive communication (paragraphs 23 and 25) between objects (Fig. 1A) that uses communication systems in the form of mobile phones (110, 115) to transmit signals from a first object (100) to a second object (105).  Since both Snyder and Rosella disclose means for enabling communication between objects, it would have been obvious to one of ordinary skill in the art to substitute the communication system of Snyder with the mobile phone communication system of Rosella to achieve the predictable result of transmitting signals between the objects in a simplified manner since multiple different electronic systems are not needed to create the communication system.   Huyck discloses an interactive toy system having an object (Fig. 1, paragraphs 27-31) with a microphone (158), speakers (162), vibration motors to create vibration movements (164) and transceivers (132) as well as a communication system in the form of a smart device such as a smartphone (Fig. 2, paragraph 32) with a microphone (178), a speaker (179), a display (180) and a transceiver (133) that can enable stories to be output by the object speakers (paragraph 44).  It would have been obvious to one of ordinary skill in the art to update the older electronics of Snyder and Rosella with modern electronic components that are commonly available and understood in the art as shown by Huyck in order to gain the commonly understood benefits of such an adaptation such as decreased size, increased reliability and simplified operation.  Sekiguchi discloses an interactive communication between first and second objects (1a-b) at different locations that is configured to transmit audio signals received at the first object for broadcasting on a speaker of the second object (abstract).  It would have been obvious to one of ordinary skill in the art to have an audio signal received at the first object transmitted for broadcast over a speaker of the second object for the predictable result of providing enhanced communication between the objects to create a more interactive experience for the users thereof. 
   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.H/Examiner, Art Unit 3711                                                                                                                                                                                                        
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711